DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/519,262, filed 11/29/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-185189, filed on 11/05/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duk-Jung (EP2426752A2).

    PNG
    media_image1.png
    766
    848
    media_image1.png
    Greyscale

Regarding claim 1,
Duk-Jung teaches a battery comprising: 
an exterior body (Fig. 1, 15) having a bottom wall (Fig. 5, 615; [0053]), 
a pair of first side walls extending from the bottom wall and facing each other (Fig. 4, 15; left and right side),
a pair of second side walls extending from the bottom wall and facing each other (Fig. 5, 15, left and right side), 
and an opening facing the bottom wall (Fig. 4, opening covered by 20); 
a sealing plate that seals the opening of the exterior body (Fig. 4, 20; [0069]);
at least one winding electrode body in which a strip-shaped positive electrode and a strip-shaped negative electrode are laminated with each other via a strip-shaped separator and wound about a winding axis ([0027]; it is the examiner’s position the strip-shaped elements laminated and wound about a winding axis is met by the term “jelly roll state” [0027]).
a positive electrode tab group that includes a plurality of positive electrode tabs provided at an end in a winding axis direction of the winding electrode body and is electrically connected to the positive electrode (Fig. 5, 31; [0041]); 
and a negative electrode tab group that includes a plurality of negative electrode tabs provided at an end in the winding axis direction of the winding electrode body and is electrically connected to the negative electrode (Fig. 5, 32; [0041]);
wherein the winding electrode body has a flat shape having a pair of curvature parts having a curved outside surface (annotated Fig. 4, curvature parts);
and a flat part that connects the pair of curvature parts to each other and has a flat outside surface (annotated Fig. 4, flat parts);
and is accommodated in the exterior body so that one of the curvature parts faces the sealing plate and the other thereof faces the bottom wall of the exterior body (annotated Fig. 4, 20, 615), 
and wherein, when a line perpendicular to the winding axis of the winding electrode body and perpendicular to the bottom wall is assumed as L1 (annotated Fig. 4, V),
a portion positioned at an outermost periphery of the negative electrode in at least one of the pair of the curvature parts (Fig. 5, 11; [0027]) faces a portion positioned on a winding inner peripheral side of the negative electrode via the separator (Fig. 5, 13) and not via the positive electrode on the line L1 (Fig. 5, 12; [0027]).
Regarding claim 2,
	Duk-Jung teaches the battery according to claim 1 (see rejection of claim 1 above), comprising: a spacer (Fig. 4, G; see protruding portions) arranged between the sealing plate (Fig. 4, 20) and the winding electrode body (Fig. 4, 10), wherein the portion positioned at the outermost periphery of the negative electrode faces the portion positioned on the winding inner peripheral side of the negative electrode via the separator and not via the positive electrode on the line L1 (see rejection of claim 1 above).
Regarding claim 3,
Duk-Jung teaches the battery according to claim 2 (see rejection of claim 2 above), comprising: a terminal that is attached to the sealing plate (Fig. 4, 21) and electrically connected to the positive electrode tab group or the negative electrode tab group (Fig. 5, 31; [0025], “negative terminal”); a collecting part that electrically connects the positive electrode tab group or the negative electrode tab group and the terminal to each other (Fig. 5, 21a; [0035]); and an insulating member that insulates the sealing plate and the collecting part from each other and has a protrusion part protruding to a side of the winding electrode body from a side of the sealing plate (Fig. 4, G; [0069]), wherein the protrusion part of the insulating member constitutes the spacer (see rejection of claim 2 above).
Regarding claim 5,
Duk-Jung teaches the battery according to claim 1 (see rejection of claim 1 above), wherein the at least one winding electrode body includes a plurality of winding electrode bodies (Fig. 4, 10, see plurality of winding bodies 10).
Regarding claim 7,

    PNG
    media_image1.png
    766
    848
    media_image1.png
    Greyscale

Duk-Jung teaches a manufacturing method for a battery including:
an exterior body (Fig. 1, 15) having a bottom wall (Fig. 5, 615; [0053]), 
a pair of first side walls extending from the bottom wall and facing each other (Fig. 4, 15; left and right side),
a pair of second side walls extending from the bottom wall and facing each other (Fig. 5, 15, left and right side), 
and an opening facing the bottom wall (Fig. 4, opening covered by 20); 
a sealing plate that seals the opening of the exterior body (Fig. 4, 20; [0069]);
at least one winding electrode body in which a strip-shaped positive electrode and a strip-shaped negative electrode are laminated with each other via a strip-shaped separator and wound about a winding axis ([0027]; it is the examiner’s position the strip-shaped elements laminated and wound about a winding axis is met by the term “jelly roll state” [0027]).
a positive electrode tab group that includes a plurality of positive electrode tabs provided at an end in a winding axis direction of the winding electrode body and is electrically connected to the positive electrode (Fig. 5, 31; [0041]); 
and a negative electrode tab group that includes a plurality of negative electrode tabs provided at an end in the winding axis direction of the winding electrode body and is electrically connected to the negative electrode (Fig. 5, 32; [0041]);
wherein the winding electrode body has a flat shape having a pair of curvature parts having a curved outside surface (annotated Fig. 4, curvature parts)
and a flat part that connects the pair of curvature parts to each other and has a flat outside surface (annotated Fig. 4, flat parts)
and is accommodated in the exterior body so that one of the curvature parts faces the sealing plate and the other thereof faces the bottom wall of the exterior body (annotated Fig. 4, 20, 615), 
the manufacturing method comprising: an insertion step of thrusting the winding electrode body into the exterior body with the spacer; and a sealing step of sealing the opening of the exterior body with the sealing plate ([0031], “the opening may insert the electrode assembly 10 into the case 15”; wherein the examiner notes the spacer is also inserted into the cell as shown in Fig. 4, 625), 
wherein, in the insertion step, a portion positioned at an outermost periphery of the negative electrode in at least one of the pair of the curvature parts (Fig. 5, 11; [0027]) faces a portion positioned on a winding inner peripheral side of the negative electrode via the separator (Fig. 5, 13) and not via the positive electrode on the line L1 (Fig. 5, 12; [0027]).
Regarding claim 8,
Duk-Jung teaches the manufacturing method for the battery according to claim 7 (see rejection of claim 7), wherein, when a line perpendicular to the winding axis of the winding electrode body and perpendicular to the bottom wall is assumed as L1 (see rejection of claim 7 above), at least an outside surface positioned on the line L1 in the winding electrode body is pressed in the insertion step (Fig. 4, pressing members 611 and 612; [0007], [0010]; wherein 611 and 612 can only press the winding electrode body 10 after it is inserted [0031]).
Regarding claim 10,
Duk-Jung teaches the manufacturing method for the battery according to claim 7 (see rejection of claim 7 above), but fails to teach wherein a shortest distance between the winding electrode body and the spacer is 5 mm or less after the sealing step.  However, reducing the distance between the spacer and electrode body can be considered a result effective variable for decreasing the total volume of the battery.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to try reducing the distance between the spacer and the winding electrode body, in order to decrease the total volume of the battery without increasing the chance of short circuit, such that applicability of the battery to smaller devices is improved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Duk-Jung (EP2426752A2) in view of Enomoto (WO2017148610A1) (refer to enclosed translations for citations).
Regarding claim 4,
Duk-Jung teaches the battery according to claim 2 (see rejection of claim 2 above), wherein a portion of the spacer does not contact the winding electrode body (Fig. 5, 625, and G directly below it (not labeled), wherein there is a space between G and electrode body 10).  Duk-Jung teaches that the spacer is intended to absorb impact and protect the electrode assembly [0069], thus better preventing a short circuit. While Duk-Jung fails to teach the entire spacer not in contact with the electrode assembly, Enomoto teaches a spacer (Fig. 2, 500) not in contact with an electrode assembly [059-060] in order to avoid electrode damage [012] and thus, a short circuit.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the spacer of Duk-Jung such that it is not in contact with the electrode assembly, as taught by Enomoto, in order to better prevent short circuit. 
Regarding claim 9,
Duk-Jung teaches the manufacturing method for the battery according to claim 7 (see rejection of claim 7 above), wherein a portion of the spacer does not contact the winding electrode body after the sealing step (Fig. 4, G). While Duk-Jung fails to teach the entire spacer not in contact with the electrode assembly, Enomoto teaches a spacer (Fig. 2, 500; wherein the spacer is sealed within the battery as described in [067] not in contact with an electrode assembly [059-060] in order to avoid electrode damage [012] and thus, a short circuit.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the spacer of Duk-Jung such that it is not in contact with the electrode assembly, as taught by Enomoto, in order to better prevent short circuit. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duk-Jung (EP2426752A2) in view Kung (EP3096386A1) (refer to enclosed translations for citations).
Regarding claim 6,
Duk-Jung teaches the battery according to claim 1 (see rejection of claim 1 above), wherein the separator is in at least one of the curvature part (see rejection of claim 1 above), but fails to teach a separator with a resinous base and heat resistance layer.  Kang teaches battery with a separator (Fig. 4, 113, 130; [0064])  including a resinous base material part (Fig. 4, 130, [0046], “binder”) and a heat resistance layer (Fig. 4, 131; [0044], “SiO2”; wherein it is the examiner’s position that silica is heat resistant) that is provided on the base material part (Fig. 4, 130) and contains an inorganic filler ([0042-0044], “ and/or…inorganic”) and the outside surface of the winding electrode body is covered with the heat resistance layer (Fig. 4, 130) to secure the safety of the battery cell [0080].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the separator of Duk-Jung with a resinous base and heat resistance layer, taught by Kang, in order to secure the safety of the battery cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728